Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract consists of more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHenry (U.S. Patent No. 20100097952, hereinafter McHenry) in view of Hu (U.S. Patent No. 10091785 hereinafter Hu))]
Regarding Claim 1, Hu teaches “A method for opportunistic use by a secondary user (SU) node that comprises a transceiver 
DSA-enabled devices may be a secondary device that can be equipped with an antenna and a transceiver (para. 0007).
the SU node comprising a transceiver and programmed logic for executing the method, the method comprising: the SU node transmitting data in at least one of the FDM channels only during one or more predefined periodic data transmission periods synchronized to all of the SU nodes in the group; 
	A DSA-enabled device may be a secondary device where it can comprise of a transceiver to communicate with cooperative devices (para. 0007) and can execute applicable strategies for transmissions (para. 0317).
McHenry discloses a first and second time period where the first time period is a quiet period refraining from data transmission for a plurality of devices (para. 0010). During only a second time period, the singular or plurality of DSA-enabled devices synchronized are capable of sensing and transmitting on a plurality of channels after initialization (para. 0012). The plurality of first and second time periods are pre-defined time intervals that occur periodically not coinciding with one another (para. 0012) for a plurality of devices that are synchronized in a common group.
and the SU node never transmitting a signal in at least one of the FDM channels during a predefined, periodic primary user detection period synchronized to all of the SU nodes in the group.”
McHenry provides a first and second time period that allows a plurality of devices to refrain from transmitting data during the first time period and allowing transmission and sensing for the second time period (para. 0010) which is synchronized to a plurality of devices (para. 0012).
 “the SU node being one of a group of SU nodes forming a wireless network that comprises at least one central SU node and a plurality of remote SU nodes,”
A DSA-enabled device may form a group of a plurality of DSA-enabled devices that interact on a common primary network (para. 0007). Another DSA-enabled device such as a base station can act as a central node with a plurality of secondary devices communicating with it (para. 0007).
McHenry does not explicitly teach “of at least one frequency division multiplexed (FDM) channels in a frequency band in which primary users have priority of use,”
However, in an analogous art of contention based access, Hu teaches “of at least one frequency division multiplexed (FDM) channels in a frequency band in which primary users have priority of use,” 
While McHenry provides information regarding DSA-enabled devices communicating on at least one channel on a primary network (para. 0007). McHenry does not provide a full teaching of primary users specifically having priority usage. Hu provides a method specifically for primary and secondary user devices that utilize one or two transceivers (para. 67) for sensing and/or transmissions. Hu’s primary devices have a higher priority status to denote primary usage over secondary devices (para. 13, FIG. 1.). Primary user devices are equipped to perform preemptive control over specific channels assigned (para. 11) and the secondary user devices can recognize channel usage by utilizing a sensing transceiver (para. 67).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry in view of Hu to have prioritizations for specific users in a common network. Doing so would allow for optimized spectrum access for secondary users for efficient network usage as suggested by Hu (para. 13).
Regarding Claim 2, McHenry teaches “The method of claim 1, further comprising checking with the transceiver each of at least one of the FDM channels for primary user transmissions during the primary user detection period”
McHenry provides a method during a plurality of second time periods which can involve using a transceiver to perform spectrum sensing to determine availability of at least one channel whereas a second time period is designated for data transmissions, communication, and spectrum sensing (para. 0012).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry in view of Hu to detect primary user transmissions during a specific time period. Doing so would allow for optimized spectrum access for secondary users for efficient network usage as suggested by Hu (para. 13).
Regarding Claim 3, teaches “The method of claim 2, wherein checking comprises the transceiver 
A DSA-enabled device can comprise of an antenna and transceiver (para. 007) for use of communication with a cooperative or spectrum sensing.
simultaneously sensing all of the FDM channels in the frequency band to detect primary user transmissions”
McHenry discloses a method of coordinating communication between a plurality of devices for a synchronized second time period to allow for spectrum sensing on at least one channel. Performing the method can allow for detection of a signal or activity on a channel and is repeated in regularly-spaced time intervals during a second time period for sensing (para. 0012).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry in view of Hu to have a plurality of devices account for primary user transmissions. Doing so would allow for optimized spectrum access for secondary users for efficient network usage as suggested by Hu (para. 13).
Regarding Claim 4, McHenry teaches “The method of claim 2, wherein checking comprises the transceiver sensing 
A DSA-enabled device can comprise of an antenna and transceiver (para. 007) for use of communication with a cooperative or spectrum sensing.
	 “the energy level in each of one or more of the FDM channels and detecting primary user transmissions are present by comparing the sensed energy level to a threshold noise energy level.”
Threshold requirements that indicate whether or not there is a presence of a noise or signal also known as detector threshold (para. 0215) and in combination can be used for a DSA-enabled device for specific criteria such as ranking (para. 0216).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry in view of Hu to detect primary user transmissions by using energy levels. Doing so would allow for the ability to determine activity from a primary user for contention based access for secondary users as suggested by Hu (para. 10).
Regarding Claim 5, McHenry teaches “The method of claim 2, wherein the SU node is a remote SU node 
A DSA-enabled device may be a secondary device relative to a primary common network (para. 0007).
“and transmits during a periodic remote control period a report of primary user detection when a primary user is detected in at least one of the FDM channels”
DSA-enabled (Dynamically Spectrum Access-enabled) devices are able to sense and detect in a channel if there is a primary signal and if so relays information on an unavailable channel or non-occupancy time period associated with a channel (para. 0156).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry in view of Hu in order to periodically relay primary user activity in a channel. Doing so would allow for the ability to determine primary user activity for contention based access for secondary users as suggested by Hu (para. 10).
Regarding Claim 6, McHenry teaches “The method of claim 2, wherein the SU node is a central SU node that receives 
A coordinating DSA-enabled device that is suited for centralized control and/or coordination with other devices, an example could be a base station (para. 0142)
at least one report of detection of primary user occupancy of at least one of the one or more FDM channels from a remote SU node, 
A DSA-enabled device may periodically receive spectrum use information from a policy module, allowing it to detect use of a first region while communicating with another cooperative device. The DSA-enabled device may be a secondary device that communicates with another DSA-enabled device that can be a base station, allowing it to send sensing information from channels that were scanned by a detector (para. 0007).
and wherein the central SU node decides whether at least one of the one or more FDM channels is occupied based on its detection of primary user occupancy of at least one of the FDM channels and at least one report.”
A DSA-enabled device that acts as a central node such as a base station communicates with a channel manager to determine if a designated channel is occupied and is then communicated with a communication coordinator by a signal classifier to relay a message to indicate that a channel is occupied (para. 0127-0128).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to promote primary user detection in designated channels. Doing so would allow for optimized spectrum access for secondary users as suggested by Hu (para. 10).
Regarding Claim 7, McHenry teaches “The method of claim 1, wherein each of the SU nodes in the group are synchronized to predefined, periodic time slots for transmissions,
McHenry discloses a method that allow synchronization among a plurality of devices to refrain from transmitting during a specified time period. These DSA-enabled devices may be capable of communicating on a plurality of channels as well during a time period that does not coincide with the first time period of not transmitting (para. 0012). 
 and each time slot is segmented into a plurality of periods, the plurality of periods comprising at least the data transmission period and the primary user detection period.”
The DSA-enabled devices may be synchronized and have scheduled intervals to allow for sensing of one channel and transmission as long as it does coincide with the first time period regarding a refrainment of transmission by any synchronized device. During a second time period, the DSA-enabled devices may include sensing of a channel in order to detect for a primary device or activity within a designated channel (para. 0012).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to designate scheduled time intervals for transmission and detection. Doing so would allow for optimized spectrum access for secondary users as suggested by Hu (para. 10).
Regarding Claim 8, teaches “The method of claim 7, wherein the predefined periodic time slots are based on a universal time to which all of the SU nodes in the group synchronize.”
The DSA-enabled devices that are synchronized among a plurality of devices operate on a same-schedule first time period for not-transmitting (para. 0012).
Regarding Claim 9, McHenry teaches “The method of claim 1, wherein, the plurality of periods further comprises a remote control period; 
A second time period discussed by McHenry to allow for cooperative devices to detect transmissions scanned by a detector that does coincide with a first time period regarding no transmissions (para. 0007) which can be scheduled to have random time intervals between adjacent periods (para. 0012).
the SU node is a remote SU node; and the SU node transmits only control information during the remote control period.”
DSA-enabled devices may perform routine transmission and reception of control information at a designated time period (para. 0120).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry in order to provide allocate a specific time period for control information for secondary devices. Doing so would allow for optimized spectrum access for secondary users as suggested by Hu (para. 10).
Regarding Claim 10, teaches “The method of claim 1, wherein each of the SU nodes in the group are synchronized to predefined, periodic time slots for transmissions, and each time slot is segmented into a plurality of periods, 
McHenry discloses a method for synchronization between a plurality of devices that can include DSA-enabled devices for periodic transmission. The time periods are scheduled at regularly-spaced time intervals to not coincide with one another (para. 0012).
the plurality of periods comprising at least the data transmission period, the primary user detection period, a remote control period during which remote SU nodes transmit control information, and a central control period during which the central SU node transmits control information.”
McHenry provides a plurality of both first time periods and second time periods that are scheduled to not coincide with one another to provide sensing and transmission intervals for a plurality of synchronized devices. The first and second time periods allow for devices to refrain from transmitting during designated time periods and allow for sensing and transmission in a second time period for the aforementioned information regarding data, primary user, and control.
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to designate time periods for synchronized devices for transmission. Doing so would allow for optimized spectrum access and efficient use of the RF spectrum as suggested by McHenry (para. 0111).
Regarding Claim 11, McHenry teaches “The method of claim 10, wherein the SU node is a remote SU node and the SU node transmits only control information during the remote control period”
A DSA-enabled device may be a secondary device (para. 0007) that can allow for transmitting control information during a second time period that allows for sensing and not prohibiting transmission (para. 0010). 
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to designate a time period for control message transmissions. Doing so would allow for recognition of administrative efforts of the spectrum and promote efficient use of the RF spectrum as suggested by McHenry (para. 0111).
Regarding Claim 12, McHenry teaches “The method of claim 11, wherein, the transceiver of the remote SU node 
DSA-enabled devices may include a t transceiver to communicate with cooperative devices (para. 0007).
checks at least one of the one or more FDM channels for primary user transmissions during the primary user detection period; the transceiver of the remote SU node transmits control information during the remote control period indicating detection of channel occupancy.” 
A DSA-enabled device may be a secondary device that allow for during a plurality of second time periods that include primary user detection and control information transmissions. Ultimately allowing for detection during a second time period of channel occupancy (para. 0012).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to detect primary user transmissions in designated time periods. Doing so would allow for efficient usage of the RF spectrum for secondary devices as suggested by McHenry (para. 0111).
Regarding Claim 13, teaches “In a network of secondary user (SU) nodes operating in a frequency band containing a plurality of frequency division multiplexed (FDM) channels, 
A plurality of secondary devices such as DSA-enabled devices can operate on a primary network (para. 0007).
the network comprising a central SU node and a plurality of remote SU nodes, wherein each of the SU nodes is comprised of a transceiver; 
A primary network that can consist of DSA-enabled devices that can be a base station (para. 0007) and a plurality of secondary devices that are all configured with an antenna and/or transceiver for transmission and sensing (para. 0131). 
a method for opportunistic use by any one of the remote secondary user (SU) nodes of one of the FDM channels comprising: synchronizing to predefined, periodic time slots adhered to by all SU nodes in the network, each time slot being segmented into a plurality of periods, the plurality of periods comprising one or more of each of the following types of periods: 
McHenry provides a method that allows for synchronization between a plurality of DSA-enabled devices that allow for periodic resting and sensing of the spectrum on a pre-defined interval (para. 0012).
a data transmission period during which data may be transmitted by a secondary node, a primary user detection period during which none of the SU nodes may transmit, and a central control period during which only the central node may transmit; 
and during a plurality of second time periods, allow for spectrum sensing and communication, checking channels with a detector for any activity of a channel (para. 0012) and be able to send this information to a channel manager for a signal classifier to relay a message to a communication coordinator that a designated channel is occupied to a plurality of devices within the network (para. 0127-0128).
after receiving a signal from the central SU during a central control period that indicates that white space is available in the FDM channel, 
A DSA-enabled device such as a base station can indicate with information from the channel manager if a channel space is unused (para. 0128).
contending to transmit data in the FDM channel during a first data transmission period of a subsequent time slot without requesting reservation; and not transmitting a signal during any primary user detection period and any central control period.  “
A data queue manager allows for user device requests to be processed based on priority to perform data transmission done only in pre-defined intervals for the requested message (Para. 0362).
McHenry does not explicitly teach “of which primary users have priority of use, “
However, Hu teaches “of which primary users have priority of use,”
While McHenry allows for contention based access for secondary devices on a primary common network, there is not a specific designation for primary user devices. Hu discloses a method where primary users have preemptive usage and can overtake a secondary user due to a higher priority status (para. 13, FIG. 1.).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to incorporate the teachings of Hu in order to provide an appropriate amount of time slots to fulfill the data load. Doing so would allow for optimized spectrum access for secondary users as suggested by Hu (para. 10).
Regarding Claim 14, McHenry teaches “The method of claim 13 further comprising transmitting an indication during the transmission of data that an additional number of time slots are required to complete the transmission”
McHenry discloses a time division multiple access frame structure that allows new network members to send a request for time slots that corresponds with the amount of data in their MAC queues (para. 0388).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to provide an appropriate amount of time slots to fulfill the data load. Doing so would allow for optimized spectrum access for secondary users as suggested by Ha (para. 10).
Regarding Claim 15, teaches “The method of claim 14, further comprising, if the transmission of data was successful during the data transmission period of the time slot and an additional time slot was requested to continue the transmission of data, continuing data transmission in the data transmission period in the next time slot; and not continuing the transmission of data if the transmission of data during the data transmission period was not successful.”
The queue based manager allows for control traffic for DSA-enabled devices that place themselves on the queue for data transmission. Doing so allows for a queue based system for the order for transmitting data for users and would not be dequeued until the user request is fully complete utilizing the data queue manager (para. 0352) and users are granted the appropriate or additional amount of time if their data is not completely transmitted by adding additional timeslots (para. 0388) and not adding when the requested data is dequeued.
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to allow for efficient usage of the queue based system for data transmissions. Doing so would allow for enhanced quality of service for DSA-enabled network performance as suggested by McHenry (para. 0362).
Regarding Claim 16, teaches “The method of claim 15, wherein the remote SU node continues to transmit data in a transmission period of the next time slot if a message transmitted by the central node during a control period that precedes the data transmission period in the next time slot indicates that the next time slot is reserved.”
Other DSA-enabled devices such as secondary devices are allowed to place themselves on the queue prior (para. 0362) until they have received a message from a central node such as a base station that communicates with a data queue manager for the next time slot for data transmission. Effectively allowing for a queue-based priority with three different types of queues (para. 0362).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to allow for prior devices to reserve a time slot for data transmission. Doing so would allow for enhanced quality of service for DSA-enabled network performance as suggested by McHenry (para. 0362).
Regarding Claim 17, teaches “The method of claim 13, further comprising not transmitting data in a data transmission period in response to receiving from the central SU node a control message during one of at least one of the control periods that precedes the data transmission period indicating primary user occupancy of the channel.”
A signal classifier is able to detect a non-cooperative device and be able to send an immediate message to a communication coordinator (para. 0127). The sensing of activity is done in a second time period that allows for sensing and transmission of DSA-enabled devices (para. 0010). Channel managers may analyze channel data to then report these available channels to DSA-enabled devices regarding occupancy. (para. 0128).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to provide a control message to relay occupancy information of a channel. Doing so would allow for optimized spectrum access for secondary devices in a common primary network and utilize network resources more efficiently as suggested by McHenry (para. 0111).
Regarding Claim 18, teaches “The method of claim 17, further comprising, after receiving a message from the central SU node of a control message indicating primary user occupancy of the FDM channel, 
A DSA-enabled device equipped with a transceiver and antenna can sense during a second time period a designated channel (para. 0010). A signal classifier that can equipped to the DSA-enabled devices can relay to a communication coordinator a message notifying channel activity (para. 0127).
receiving during at least one of the central control periods of a signal indicating availability of the FDM channel 
And during a plurality of second time periods be able to send information regarding spectrum use (para. 0012).
and contending for transmission in the data transmission period of a subsequent time slot.”
During a second time period, there is an allowance of sensing and data transmission where a data queue manager is able to designate a priority of a packet data unit in the queue allowing for data traffic to be cycled through a queue based system (para. 0362).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to provide a control message notifying channel availability. Doing so would allow for optimized spectrum access for secondary users to utilize network resources efficiently as suggested by McHenry (para. 0111).

[AltContent: textbox (Claim(s) 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHenry in view of Kwon (U.S. Patent No. 20090310548, hereinafter Kwon).)]
Regarding Claim 19, McHenry teaches “In a network of secondary user (SU) nodes operating in a frequency band containing a plurality of frequency division multiplexed (FDM) channels, of which primary users have priority of use, the network comprising a central SU node and a plurality of remote SU nodes, 
DSA-enabled devices can be configured to be of primary usage within a primary network (para. 0344) and also have a plurality of DSA-enabled devices as secondary devices that can communicate with a central controller such as a base station (para. 0007). 
a method for opportunistic use of one of the FDM channels by the central secondary user (SU) node comprising: synchronizing to predefined, periodic time slots adhered to by all SU nodes in the network, each time slot being segmented into a plurality of periods, 
McHenry provides a method that allows for synchronization between a plurality of DSA-enabled devices that allow for periodic resting and sensing of the spectrum on a pre-defined interval (para. 0012).
the plurality of periods comprising one or more of each of the following types of periods: a data transmission period during which data may be transmitted by a secondary node, a primary user detection period during which none of the SU nodes may transmit, and a central control period during which only the central node may transmit; 
a second time period where there is an allowance of sensing of the spectrum as well as communication with other devices during this time period (para. 0007).
checking the FDM channel for primary user transmissions during at least one primary user detection period; if no primary user is detected, transmitting during a central control period a message indicating that the FDM channel is unoccupied; and otherwise not transmitting an indication that the FDM channel is unoccupied.”
and still during the second time period, checking channels with a detector for any activity of a channel (para. 0012) and be able to send this information to a channel manager for a signal classifier to relay a message to a communication coordinator that a designated channel is occupied to a plurality of devices within the network (para. 0127-0128).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to provide system for devices to have opportunistic usage of the spectrum. Doing so would allow for secondary user devices to optimize communication with parts of the spectrum and allow for optimized access of unused channels (para. 0008).
Regarding Claim 20, McHenry teaches “The method of claim 19, wherein the plurality of periods comprises a remote control period, and wherein the method further comprises: receiving a report during a remote control period from a remote SU node of a detection of occupancy of the FDM channel; 
During a second time period that allows for spectrum sensing and allow for communication among the plurality of devices (para. 0012). Using spectrum use policy to set various requirements for channel detection may allow for activity during a second time period to determine if a channel is occupied or not (para. 0010).
deciding based on the report and checking whether the FDM channel is occupied; 
And from secondary devices equipped with a signal classifier, communicate with a channel manager to analyze the channel data during a second time period to identify if a channel is occupied or not (para. 0128).
if the FDM channel is occupied, transmitting during a central control period a message indicating that the FDM channel is occupied; otherwise, not sending in the message an indication that the FDM channel is occupied.”
A signal classifier may be equipped with a DSA-enabled device to relay a message indicating a channel being used by a non-cooperative device indicating activity in a designated channel (para. 0127).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to provide a system for spectrum sensing of channel occupancy. Doing so would allow for recognition of available channel space and activity as suggested by McHenry (para. 10).
Regarding Claim 21, McHenry teaches “The method of claim 19, wherein the method further comprises receiving a request from a remote SU node 
A DSA-enabled device such as a secondary device may allow new network members to request time slots in order to accommodate the amount of data in their queues (para. 0388).
transmitting data in a data transmission period of a first time slot to retain control over the channel during at least one subsequent time slot to finish the transmission of data.”
	During a plurality of second time periods, a DSA-enabled device communicating with a data queue manager is able to send data packets through a queue based system to accomplish data transmission (para. 0362).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to allow for time slot requests for data transmission. Doing so would uninterrupted and complete transmissions as suggested by McHenry (para. 11).
Regarding Claim 22, teaches “The method of claim 21, wherein, in response to the request, the central SU node transmits in a next central control period an indication that the next time slot is reserved.”
McHenry discloses a time division multiple access frame structure that allows for new network members to request time slots for data transmission (para. 0388). During a second time period, a central SU node such as a base station can communicate with a data queue manager to then submit these user requests as part of a common queue or control traffic queue based on the data transmission (para. 0362). Ultimately, the time slot will not be relieved until the complete transmission of the first user request in the queue is fulfilled and can be prolonged if additional time is required to send the complete data packet (para. 0388).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to allow for requests for data transmission in a time slot reservation system. Doing so would allow for enhanced quality of service for DSA-enabled network performance as suggested by McHenry (para. 362).
Regarding Claim 23, teaches “The method of claim 22, wherein the central node does not transmit the indication that the next time slot is reserved if the remote SU node requesting the reservation does not successfully complete transmission of data during the first time slot.”
A DSA-enabled device that acts as a central node such as a base station can transmit data by utilizing a queue based manager, where the queue based manager prohibits transmission until the prioritized request is fulfilled (para. 0362).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to prohibit the transmission of data simultaneously with incomplete transmissions. Doing so would allow for optimized spectrum access for secondary users for more efficient usage of the RF spectrum (para. 0111).
Regarding Claim 24, McHenry teaches “The method of claim 22, wherein the central node does not transmit the indication that the next time slot is reserved if the central SU node intends to transmit data during at least one subsequent time slot.”
A DSA-enabled device that acts as a central node such as a base station can transmit data during a subsequent time slot when sending a request to a data queue manager to allow for data transmission that will not be interrupted due to a prioritization queue system (para. 0362). Transmission of data is handled by a data queue manager to determine what network user is next in line to transmit data by dequeuing a user and providing burst time slots based on the amount of data (para. 0388).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to provide fluid transmission of data for unused white space. Doing so would allow for efficient usage of the spectrum by utilizing available time slots for a more efficient use of the RF spectrum (para. 0111).
Regarding Claim 25, teaches “The method of claim 22 wherein the central node does not transmit the indication that the next time slot is reserved if the central node determines that the channel is occupied by a primary user.”
A DSA-enabled device that acts as a central node such as a base station can communicate with other DSA-enabled devices that may be equipped with a signal classifier to send a control message indicating a channel is currently being utilized (para. 0127) and thus will transmit based on the queue manager if the queued data packet is allowed to be dequeued for transmission (para. 0362).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to provide a control message to relay occupancy information of a channel. Doing so would allow for notifications to secondary devices optimized spectrum access for greater efficiency as suggested by McHenry (para. 0111).
Regarding Claim 26, McHenry teaches “The method of claim 22 wherein the central node does not transmit the indication that the next time slot is reserved if the central node determines that the remote SU node”
	A DSA-enabled device such as a base station capable of communication is able to determine if a message or transmission is needed to indicate if a slot is reserved based on communication with a data queue manager (para. 0362).
McHenry does not explicitly teach “requesting a reservation of the time slot has met or exceeded a predetermined limit on the number of successive time slots that can be reserved.”
However, Kwon teaches “requesting a reservation of the time slot has met or exceeded a predetermined limit on the number of successive time slots that can be reserved.”
While McHenry does provide a queue manager for data transmissions, there is no specific requirement imposing restrictions on excessive requests of time slots. Kwon discloses a method of specific reservations of slot time for primary and secondary users where primary users have proportionally greater amount of time slots reserved for primary user purposes (para. 0096).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHenry to incorporate the teachings of Kwon to utilize spectrum sensing information to send messages regarding time slot reservations. Doing so would allow for optimized spectrum access for secondary users as suggested by Kwon (para. 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 20130294356, Bala’s disclosure is relevant due to a plurality of devices utilizing a common network for contention based access.
U.S. Patent No. 20150111595, Yoo’s disclosure is relevant due to teachings of a cognitive radio system utilizing spectrum sensing and time periods designated for contention based access.
U.S. Patent No. 20120246692, Ghosh’s disclosure is relevant due to opportunistic usage of available white space during designated time periods for secondary users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Jensen can be reached on 571-270-5443. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 4141       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415